DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-11, 14, 16-17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0117002) in view of Hoen et al. (US 2018/0364804) and further in view of  Liu et al. (US 2014/0145998)
Regarding claim 1:
Chang discloses:
A sensor system, comprising: 
a touch sensor comprising a plurality of conductive sensing elements (paragraph 24), the plurality of conductive sensing elements comprising a first subset of conductive sensing elements coupled to a first side (as shown in Fig. 2B: one set is one side of the spacer and the other set is on the other side) and a second subset of conductive sensing elements coupled to a second side (Fig. 2B as just discussed), wherein the first side is opposite the second side in a direction orthogonal to first side and the second side (Fig. 2B; paragraph 24, where the X and Y directions are as shown in Fig. 7); and 
one or more control circuits configured to obtain touch data associated with a touch input to the touch sensor (paragraph 36), the touch data indicative of a response to the touch input by at least one sensing element of the first subset of conductive sensing elements and a response to the touch input by at least one sensing element of the second subset of conductive sensing elements (it may be detected on both sides as per, e.g.paragraph 33),
wherein the one or more control circuits are configured to classify the touch input as associated with the first side or the second side based at least in part on a comparison of the response to the touch input by the at least one sensing element of the first subset of conductive sensing elements with the response to the touch input by the at least one sensing element of the second subset of conductive sensing elements (paragraph 36),
wherein the one or more control circuits are configured to identify a gesture associated with the touch input based at least in part on the response to the touch input by the at least one sensing element of the second subset of conductive sensing elements (follow from paragraph 30: it may use mutual capacitance to generate to touch signal, and as further discussed in paragraph 42 that uses both sets of electrodes)
Chang does not disclose:
(A) the sensing elements are ”integrated with a flexible substrate,” with the first subset “coupled to a first side of the flexible substrate” and the second subset “coupled to the second side”
(B) it identifies the gesture “in response to determining that the touch input is associated with the first side of the flexible substrate.”
Regarding (A):
Hoen discloses:
sensing elements are integrated with a flexible substrate, with the first subset coupled to a first side of the flexible substrate and the second subset coupled to the second side (Fig. 7; paragraph 47: “opposing sides of an…elastomeric polymer substrate”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang the elements taught by Hoen.
The rationale is as follows:
Chang and Hoen are directed to the same field of art.
Although Chang shows its touch sensors as part of a display, the display is itself irrelevant to the method taught for detecting the side of a gesture. Hoen shows other kinds of devices with touch sensors such as a wearable device. Nonetheless the technique of Chang would still be useful and therefore the combination advantageous: creating a flexible device that could detect which side an input comes from. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Liu discloses:
self-capacitance touch sensing followed by mutual-capacitance touch sensing (paragraph 31).
Note that in Chang self-capacitance touch sensing is used to determine which side an element is on and mutual capacitance touch sensing is used for touch inputs (paragraph 30). Therefore if the tests of Chang happened in the order shown in Liu, it would:
identify the gesture in response to determining that the touch input is associated with the first side of the flexible substrate (this is just performing the self-capacitance test before the mutual capacitance test).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang the elements suggested by Liu.
The rationale is as follows:
Chang, Hoen and Liu are directed to the same field of art.
Chang already discloses these things, just not that one is in response to the other. In very similar circumstance Liu discloses that a very similar self-capacitance test (also comparing to a threshold, albeit for different reasons) could take place before a mutual-capacitance test. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Chang, etc., discloses:
wherein the one or more control circuits are configured to: determine, in response to the touch input, a first respective response by a first conductive sensing element of the first subset and a second respective response by a second conductive sensing element of the second subset; and determine whether the touch data is indicative of a first input gesture based at least in part on the first respective response and the second respective response (Chang paragraph 25: “double-sided touch control function” – if it is a control function it is an “input gesture” and paragraph 31 for first or second responses)
Regarding claim 3:
Chang, etc., discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the first side of the flexible substrate, determine whether the touch data corresponds to one or more pre-defined parameters associated with the first input gesture (Chang paragraph 25: “control function”). 
Regarding claim 4:
Chang, etc., discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the second side of the flexible substrate, determine that the touch input is not indicative of the first input gesture (this follows from Chang in that it uses the touch as a control function and determines which side it is input on). 
Regarding claim 5:
Chang, etc., discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the first side of the flexible substrate and that the touch data is indicative of the first input gesture, initiate, at a computing device, a functionality associated with the first input gesture (Chang paragraph 25: “control function”). 
Regarding claim 6:
Chang, etc., discloses:
wherein the computing device is local to the sensor system (e.g., Chang Fig. 2A, where the computer device is the processing unit, although given Hoen it is at least local in that it is also carried on the same person, as in Hoen paragraph 43). 
Regarding claim 8:
Chang, etc., discloses:
wherein determining whether the touch data corresponds to one or more pre-defined parameters associated with the first input gesture comprises providing the touch data as one or more inputs to one or more machine-learned models configured to generate one or more outputs indicative of whether the one or more inputs correspond to the first input gesture (Chang doesn’t use the term “machine-learned models” but nonetheless this is what is described in, e.g., paragraph 36, as further described in paragraphs 37 or 43, where an “output” is not specifically discussed but whatever decision the processor makes as to side can be considered an “output”). 
Regarding claim 9:
Chang, etc., discloses:
wherein: the one or more machine-learned models are configured to classify the touch input as associated with the first side of the flexible substrate or the second side of the flexible substrate. (e.g., Chang paragraph 43: “whether the touch operation is located on the first contact surface A or the second contact surface B).
Regarding claim 10:
Chang, etc., discloses:
wherein: the one or more machine-learned models are configured to generate the one or more outputs indicative of whether the one or more outputs correspond to the first input gesture based at least in part on whether the touch input is associated with the first side of the flexible substrate or the second side of the flexible substrate (e.g., Chang paragraph 43). 
Regarding claim 11:
Chang, etc., discloses:
wherein the one or more control circuits are configured to determine whether the touch input is associated with the first subset of conductive sensing elements or the second subset of conductive sensing elements by: 
determining at least one signal difference associated with the first subset of conductive sensing elements (Chang paragraph 43: the SNR is the signal difference); 
determining at least one signal difference associated with the second subset of conductive sensing elements (Chang paragraph 43); 
determining that the touch input is associated with the first subset of conductive sensing elements if the at least one signal difference associated with the first subset of conductive sensing elements is greater than the at least one signal difference associated with the second subset of conductive sensing elements (Chang paragraph 43); and 
determining that the touch input is associated with the second subset of conductive sensing elements if the at least one signal difference associated with the second subset of conductive sensing elements is greater than the at least one signal difference associated with the first subset of conductive sensing elements (Chang paragraph 43).
Regarding claim 14:
Chang, etc., discloses:
wherein: the first side is opposite the second side in a direction orthogonal to first side and the second side; and the first subset of conductive sensing elements is separated from the second subset of conductive sensing elements in the direction orthogonal to the first side and the second side (Hoen Fig. 7). 
Regarding claim 16:
Chang, etc., discloses:
the sensor system is integrated with a wearable device (it might be, e.g., a glove as per Hoen paragraph 44);
the first side of the flexible substrate is adjacent to an intended input surface of the touch sensor (this is just a statement of intended use, but in any case one side must be the intended input surface and can be called the “first side”); and
the second side of the flexible substrate is adjacent to one or more portions of a body of a user when the wearable device is worn by a user (this follows from it being wearable: the input surface must be the other one because one can hardly touch the inside of a glove while it is worn).
Regarding claim 17:
Chang, etc., discloses:
wherein: the touch sensor is a capacitive touch sensor (Chang paragraph 23).
Regarding claims 26-27:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hoen and further in view of Lou, and further in view of Dow et al. (US 2017/0083102)
Regarding claim 7:
Chang, etc., discloses a sensor system as discussed above.
Chang, etc., does not disclose:
“wherein the computing device is remote from the sensor system and initiating the functionality comprises transmitting to the computing device data indicative of the first input gesture.”
  Dow discloses:
wherein the computing device is remote from the sensor system and initiating the functionality comprises transmitting to the computing device data indicative of the first input gesture (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang, etc., the elements taught by Dow.
The rationale is as follows:
Chang, etc., and Dow are directed to the same field of art.
Dow discloses it might be desirable to share content such as gesture inputs between devices (e.g., abstract). One of ordinary skill in the art could have included this with predictable results.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hoen and Lou and further in view of Barton et al. (US 2014/0347076) 
Regarding claim 18:
Chang, etc., discloses:
wherein: the first side of the flexible substrate and the second side are separated in the direction orthogonal to the first side and the second side (Chang Fig. 2, Hoen Fig. 7, etc.).
Chang, etc., does not disclose:
“the sensor system further comprises at least one additional layer positioned between the first side and the second side.”
Barton discloses:
the sensor system further comprises at least one additional layer positioned between the first side and the second side (Fig. 9; paragraph 120; together Barton’s substrates and intervening layers are the “flexible substrate” of the claim).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang, etc., the elements taught by Barton.
The rationale is as follows:
Chang, etc.,, and Barton are directed to the same field of art.
Barton discloses the same structure as in Hoen (paragraph 120: “can be disposed onto opposite surfaces of the same substrate”) but indicates that this is a possible alternative: there could be two substrates, one for each electrode layer. One of ordinary skill in the art could have included it with predictable results.

Allowable Subject Matter
Claims 19 and 24 are allowed.
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 12-13:
The allowability of these claims was discussed with respect to Chang in view of Burdi and is largely unchanged.
Regarding claim 15:
Chang, etc., as applied to claim 1 above, does not teach wherein each conductive sensing element of the plurality of conductive sensing elements is elongated in a first direction with a spacing between adjacent conductive sensing elements in a second direction orthogonal to the first direction; and each conductive sensing element of the first subset of conductive sensing elements is adjacent, in the second direction, to at least one conductive sensing element of the second subset of conductive sensing elements. Instead they are crossed as per, e.g., Hoen Fig. 7.
Note that this structure was taught by Burdi, previously cited. But it is not clear that the self capacitance/mutual capacitance method of Chang could be used with the structure of Burdi, and that technique was used to teach identifying a gesture associated with the touch input based at least in part on the response to the touch input by at least one sensing element of the second subset of conductive sensing elements. Therefore it is not this limitation alone but its combination with the other limitations of the claim that render it allowable over the prior art of record.
Regarding claim 19:
Many elements of this claim have already been identified with respect to Chang in view of Lou and Hoen as discussed above.
Chang, etc., does discuss a plurality of parallel sensing lines elongated in a first direction with a separation therebetween in a second direction orthogonal to the first direction (e.g., Hoen Fig. 7). But in this case these are the first subset of parallel sensing lines. There is not a second subset of parallel lines coupled to a second surface that nonetheless still has the same separation direction: in Chang, etc., these lines are crossed instead of all being in the same direction.
As just discussed above, this arrangement is taught by Burdi, but for the same reasons, the other claim limitations do not clearly follow from the structure of Burdi. Therefore the combination of subject matter as a whole renders this claim allowable over the prior art of record.
Regarding claim 24:
It is similar to claim 19.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Applicant has argued that the new limitations of the claim are not taught by Chang in view of Burdi. The Examiner had already agreed with that in the advisory mailed 05 July 2022. On further consideration, though, Chang is actually considerably closer than the Examiner had understood earlier. Although Chang does use a self capacitance method (one subset or the other) to determine which side the touch is on, Chang actually does disclose that a mutual capacitance method can be used to detect the touch itself. This necessarily uses both subsets because in mutual capacitance one subset is driven and the other is used to sense the signal.
Chang, though, is not all that clear on this, and additionally Chang doesn’t necessarily do it in the order recited in the claims: where the side is determined and then the gesture sensed. For that reason Lou has been relied upon to teach this order of operations, and Hoen to teach the flexible substrate.
Burdi, which was previously relied upon, is not relied upon now. The reason is that the structure of the elements in Burdi (although the same as applicant’s) is not the same as in Chang and Lou and it’s not clear that this combination at least with respect to the mutual capacitance embodiment now relied upon would have been clear to one of ordinary skill in the art. Maybe it would have been but there’s not enough evidence to be sure. Because of this some claims – in particular 15, 19, and 24 – that were previously rejected are now considered allowable. Burdi taught the electrode structure of these claims but it is not clear the whole combination would have been obvious to one of ordinary skill in the art.
Therefore with respect to most claims applicant’s arguments are moot due to the new grounds of rejection. Some claims, though, have been indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694